Poff, J.,
dissenting.
I believe the judgment should be affirmed.
Floyd argues, and the majority agree, that the exception in subsection (a) of Code § 46.1-231 applies to the facts in this case. I do not agree.
While the several subsections of this statute have different statutory ancestors enacted at different times, in determining legislative intent we should construe the statute in its entirety as it was amended and reenacted by Acts 1972, c. 576. In so doing, we should invoke the familiar canon of construction that one section of a statute treating specially and solely of a particular matter prevails over a section or clause referring to such matter only incidentally. Kelley & Moyers v. Bowman, 68 W. Va. 49, 54, 69 S.E. 456, 458 (1910); see also Southern Railway Co. v. Com., 124 Va. 36, 56, 97 S.E. 343, 349 (1918).-Subsection (a) applies generally to “any vehicle upon a highway” at an intersection. But subsection (d) of the same statute applies specially and solely to vehicles turning at an intersection.
“(d) Pedestrians crossing highways or streets at intersections shall at all times have the right-of-way over vehicles making turns into the highways or streets being crossed by the pedestrians.”
Subsection (d) contains no exception such as that in subsection (a). Indeed, declaring thát the right-of-way it defines “shall” apply “at all times”, subsection (d) excludes all exceptions. Its mandate is in full accord with the subsection which precedes it:
*842“(c) The drivers of vehicles entering, crossing or turning at intersections shall change their course, slow down or come to a complete stop if necessary to permit pedestrians to cross such intersections safely and expeditiously.”
It is not the vehicle traveling straight but the vehicle turning from its former direction of travel across the pedestrian’s path which poses the greatest danger to the pedestrian. I am of opinion that the special provisions of subsection (d) were designed to meet that special danger, and that the majority’s holding that the exception stated in subsection (a) applies to subsection (d) defeats the statutory design.
Having concluded that the exception does apply, the majority ;quote certain language from Sanders v. Newsome, 179 Va. 582, 595, 19 S.E.2d 883, 888 (1942), and hold that, because Nunn entered the crosswalk against a red light, he did not have the right-of-way over Floyd. Lifted from context, that language appears to support their holding. But applied to the context here, that language is inapposite. Both the circumstances considered and the statutes construed by the Sanders court in 1942 were different from those in the instant case.
With respect to circumstances, the intersection in Sanders was a conventional intersection consisting of two streets crossing at right angles, both of which served two-way traffic. Here, by posted signs both streets were restricted to one-way traffic. At other intersections, one street may serve two-way traffic while the other is restricted to one-way traffic. At still other intersections, a street may serve two-way traffic entering the intersection while the same street is restricted to one-way • traffic leaving the intersection. “T” intersections, “Y” intersections where “yield” signs are sometimes posted, and intersections of several streets meeting at different angles add to the variety. Traffic lights with diverse functions regulate different traffic flows within such intersections. Unlike the conventional traffic lights in Sanders, “leading green” lights may favor left turns, and multiple lights governing traffic approaching from the same direction but in separate lanes may permit movement, including turns, in one or more lanes while forbidding it in other lanes. When his journey crosses several such intersections, a foot traveler faces many fateful decisions, *843each different from the last and bewildering to even the most alert and agile pedestrian.
In my view, the language the majority quote from Sanders, addressed as it was to a pedestrian’s right-of-way at an intersection where vehicles were permitted to enter from four directions, should not be construed to apply to the rights-of-way of all pedestrians at all intersections under all circumstances.
Not only were the circumstances in Sanders different, the statutes construed were different. There, no mention was made of Code § 2154(126)(a) (1936), the statutory ancestor of Code § 46.1-231(d). At that time, the statute granted the right-of-way to pedestrians “at all times” but only with respect to vehicles turning right, and the vehicle in Sanders was turning left. After the 1942 opinion was published, the General Assembly amended the statute to apply to all vehicles, whether turning right or left. Acts 1944, c. 388. It would appear that the General Assembly, disagreeing with the Court’s view, made a public policy determination that it would not “hinder the orderly movement of traffic” or “unreasonably impair the safety of travelers” to require all motorists turning across the path of pedestrians at an intersection (where motorists most often encounter travelers on foot) to yield the right-of-way to such pedestrians “at all times”.
More importantly, at the time Sanders was decided, Code § 2154(99)(d) (1936) did not contain the clause now contained in its statutory descendant which requires motorists moving on a green signal to “yield to other vehicles and pedestrians lawfully within the intersection.” Code § 46.1-184(a). I believe that Nunn was “lawfully within the intersection.”
Pedestrians have the right to use public streets. While pedestrians shall not “enter or cross an intersection in disregard of approaching traffic”, Code § 46.1-231(b), neither Sanders nor any other decided case or statute forbids them to enter or cross an intersection against a red light when there is no approaching traffic. At the time Nunn started to cross, there was no such traffic; there were no motorists approaching from his left; no motorists were permitted to approach from his right or his rear; and motorists approaching him frontally were stopped by the red light and forbidden to turn into the street he was crossing. Hence, Nunn’s entry into the crosswalk, albeit against the red *844light, was not unlawful. Floyd was thus required to yield to Nunn, Code § 46.1484(a), and to “change ... course, slow down or come to a complete stop if necessary to permit [Nunn] to cross ... safely and expeditiously.” Code § 46.1-231(c).
I would hold that when, as here, a pedestrian and a motorist approach each other along a street restricted to one-way vehicular traffic and both face a red light at an intersection, the pedestrian crossing within a crosswalk enjoys the right-of-way over such motorist turning into the street the pedestrian is crossing.